Cobb, J.
According to the principle laid down in the case of Head v. Georgia Pacific Railway Company, 79 Ga. 358, which decision was, after review, approved and followed in the case of Morse v. Southern Railway Company, this term, the plaintiff, under the facts as found by the jury, was entitled to recover. An examination of the record fails to disclose any material error committed during the progress of the trial, and as the verdict was reasonable in amount, there is no cause for reversing the decision of the trial judge in refusing -to grant a new .trial. Judgment affirmed.

All the Justices concurring.